UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7503


DARIAN ANTONIO COLEMAN,

                Plaintiff – Appellant,

          v.

ASSISTANT WARDEN RANDALL WILLIAMS, each defendant is being
suited in their individual and official capacity all times
herein; WARDEN JOHN PATE, each defendant is being suited in
their individual and official capacity all times herein,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(8:14-cv-00748-DCN)


Submitted:   February 25, 2016                Decided:   May 17, 2016


Before MOTZ, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darian Antonio Coleman, Appellant Pro Se. Christy L. Scott,
SCOTT & PAYNE LAW FIRM, Walterboro, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Darian Antonio Coleman appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on   his     42   U.S.C.      § 1983    (2012)      complaint.         We    have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm     for   the    reasons      stated        by   the     district     court.

Coleman v.      Williams,        No.   8:14-cv-00748-DCN           (D.S.C.     Aug.    10,

2015).     We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented        in   the   materials

before   this    court     and    argument      would    not   aid      the   decisional

process.

                                                                                AFFIRMED




                                           2